— Order, Supreme Court, New York County (Alfred Toker, J.), entered June 5, 1991, which granted defendant’s motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
Since the event upon which this action for wrongful death *384against defendant New York City Transit Authority is based occurred on September 23, 1988, the applicable Statute of Limitations is the l-year-and-90-day period set forth in Public Authorities Law § 1212 (former [2]), not the two-year period set forth in EPTL 5-4.1 (see, Melendez v Manhattan & Bronx Surface Tr. Operating Auth., 137 AD2d 390). Although the Legislature amended Public Authorities Law § 1212 (2) to provide for a two-year period limitations for wrongful death claims against public authorities, including defendant (L 1990, ch 804, § 25; Public Authorities Law § 2981), the amendment became effective on August 24, 1990, after plaintiffs cause of action accrued, and thus does not avail plaintiff. Concur— Sullivan, J. P., Milonas, Kupferman and Rubin, JJ.